48 F.3d 1228NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ronald Wayne STRIFLER, Plaintiff-Appellant,v.BEHAVIORAL SYSTEMS SOUTHWEST, INC., et. al., Defendants-Appellees.
No. 94-16173.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 28, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Ronald Wayne Strifler, formerly a resident at an Arizona Community Correction Center, appeals pro se the district court's denial of his Fed.R.Civ.P. 60(b) motion for relief from its judgment of dismissal for failure to comply with the district court's order and failure to prosecute in Strifler's Bivens action against Behavioral Systems Southwest, Inc. and various of its employees (collectively "BSSW").  Strifler alleged that he was improperly subjected to a disciplinary transfer from BSSW's community corrections center after he tested positive for cocaine.  Strifler contends the district court erred in denying his Rule 60(b) motion because there was excusable neglect for his failure to obey the court's order, based on the fact that he was pro se, he was under emotional stress, and he was unable to communicate with the court from November 16, 1993 through January 6, 1994.1


3
For the reasons stated therein, the district court's order denying Strifler's Rule 60(b) motion for reinstatement is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider the issues which Strifler raises for the first time on appeal.  See United States v. Munoz, 746 F.2d 1389, 1390 (9th Cir.1984)